UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Hernandez Gabino, et al.,                                                       7/15/21


                         Plaintiffs,
                                                                      16-cv-6541 (AJN)
                 –v–
                                                                           ORDER
  S&P 72 Corp. & Sudhir Bhat,

                         Defendants.




ALISON J. NATHAN, District Judge:

       Per the Court’s Order dated July 7, 2020, the parties were to submit a joint status report

“by the earlier of the lift of the automatic stay or one year from the date of this Order.” Dkt. No.

51. The Court is not in receipt of a status report. The parties shall file such a report on or before

July 21, 2021.

       SO ORDERED.


Dated: July 14, 2021
       New York, New York
                                                   __________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
